department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney letter rev catalog number 47635z ’ sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend b date c state x dollars amount dear date date employer id number contact person id number contact telephone number contact fax number vil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed as a corporation on b in c your articles of incorporation state that your purpose is to provide security services your bylaws state that you were formed to support and defend the constitution of the united_states to improve the individual proficiency of your members in the performance of their duties to cultivate a spirit of fraternization and mutual helpfulness among your members and community and to increase the efficiency of the law enforcement profession and to establish the confidence of the public any law enforcement officer may apply for membership a law enforcement officer is any person active or retired sworn or appointed of any law enforcement agency in the state of c in good standing your members must pay you for liability insurance life_insurance as well as general membership dues initially you requested exemption under sec_501 of the code in that application you said you were established to further the interests of your membership by seeking improved terms and conditions of employment to render moral and material aid to members in need to provide representation and or counsel in legal proceedings and to promote social and fraternal activities you will also provide members with benefits such as liability insurance and life_insurance you later changed your exemption request from sec_501 of the code to sec_501 as a voluntary employees’ beneficiary association hereafter veba you are providing life_insurance to your members but you did not specify what type s of life_insurance you offer you did not submit copies of your plan documents we asked for details regarding the insurance you provide your members including a full description of the benefits available the members each benefit amount duration eligibility requirements and the circumstances that will cause payments of the benefit in response to this request you submitted a copy of the certificate of your liability insurance which covers law enforcement liabilities up to x dollars per incident you indicated that all members are covered under your liability insurance we requested more information regarding the security services your members provide how you seek improved terms and conditions of employment for your members details of the insurance benefits and how you promote social and fraternal activities we asked whether you provide term coverage life_insurance or whole-life and for a copy of the plan documents we also asked if you were a separate_entity from the employer with a separate employer_identification_number ein you did not respond to our request for these details law sec_501 of the code provides for the exemption from federal_income_tax of voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-1 provides that for an organization to be described in sec_501 of the code it must be an employees’ association membership in the association must be voluntary the organization must provide for the payment of life sick accident or other_benefits to its members or their dependents and substantially_all of its operations must be in furtherance of providing such benefits and no part of the net_earnings of the organization can inure other than by payment of permitted benefits to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-2 requires that a veba must be an entity such as a corporation or trust established under applicable local law having an existence independent of the member-employees or their employer s sec_1_501_c_9_-3 provides that substantially_all of a veba's operations must be in furtherance of providing permissible benefits this means that a veba will not qualify for exemption if it systematically and knowingly provides nonqualifying benefits of more than a de_minimis amount sec_1_501_c_9_-3 states that the term other_benefits includes only benefits that are similar to life sick or accident benefits a benefit is similar to a life sick or accident benefit if it is intended to safeguard or improve the health of a member or a member's dependents or it protects against a contingency that interrupts or impairs a member's earning power revproc_2018_5 2018_1_irb_233 sec_3 states that a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record the applicant is responsible for the accuracy of any factual representations contained in the application section letter rev catalog number 47628k and its predecessors provides that a favorable determination_letter or ruling will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed in 372_fsupp_770 e d cal the court concluded that one seeking a tax exemption has the burden of establishing his right to a tax-exempt status pius xii academy inc v commissioner tcmemo_1982_97 affd 711_f2d_1058 6th cir provides that an organization must establish through the administrative record that it operates as an exempt_organization denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met in 82_tc_215 the administrative record did not demonstrate that the organization would operate exclusively in furtherance of an exempt_purpose therefore denial of organization’s request for tax-exempt status was reasonable 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of his application_for exempt status the court in finding that the actual purposes displayed in the administrative record supported the service’s denial stated it is well- accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant the court noted that if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process the court also highlighted the principle that exemptions from income_tax are matters of legislative grace ohio disability association v commissioner t c memo states denial is justified because responses to requests for additional information failed to supplement the initial application or clarify purposes and activities and generalizations did not provide sufficient detail to determine that the organization would be operated exclusively for exempt purposes application of law based on the information submitted you have failed to establish that you are operated for exempt purposes within the meaning of sec_501 of the code and the related_income tax regulations as such we are unable to determine you are primarily engaged in providing for life sick accident or other_benefits to members as required by sec_1_501_c_9_-1 you have not established that you exist independent of your employer as required under sec_1_501_c_9_-2 or that substantially_all of your operations are dedicated to providing permissible benefits as required under sec_1_501_c_9_-3 you have also not provided sufficient detail regarding the other_benefits payable as required under sec_1_501_c_9_-3 a ruling on exempt status is based solely on facts and representations in the administrative file you did not provide sufficient facts in your application and the additional information you provided did not establish that you are entitled to exempt status it is unknown if you conduct substantial non-qualifying activities or whether the benefits you provide qualify under sec_501 therefore there is not sufficient documentation to establish that you meet the requirements of sec_501 as required by revproc_2018_5 as in universal life church you have the burden of establishing that you qualify for tax exemption_letter rev catalog number 47628k in pius xii academy inc la verdad and new dynamics foundation it was established that an organization must establish through its administrative record that it meets the requirements for exemption because you failed to provide sufficient details in your initial application and the additional information you provided did not meet the statutory and regulatory requirements for exemption you have not established that you meet the requirements for exemption under sec_501 of the code as provided in ohio disability association the court found that even when additional information was provided but it contained generalizations and failed to clarify purposes denial is justified you did not provide supplemental information therefore we are unable to determine that you qualify for exemption conclusion based on the information submitted you have failed to establish that you are operated for exempt purposes within the meaning of sec_501 of the code and the related_income tax regulations therefore based on the administrative record you fail to qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47628k your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it letter rev catalog number 47628k if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
